Citation Nr: 0605772	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-18 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability, 
to include arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision that, in part, denied 
service connection for arthritis of the lumbar spine.  The 
veteran timely appealed.

In September 2005, the veteran testified during a hearing 
before the undersigned at the RO.  Also, during the hearing, 
the undersigned granted a 60-day abeyance period for the 
veteran to submit additional documentary evidence.  To date, 
VA has not received any additional response from the veteran.

The record also reflects that the veteran effectively 
withdrew his substantive appeal of the claims for service 
connection for bilateral hearing loss, for tinnitus, and for 
renal cancer, in writing in September 2005.   See 38 C.F.R. 
§ 20.202 (2005).  Hence, those issues are no longer in 
appellate status.  

The Board notes that, in April 2001, the veteran claimed 
entitlement to arthritis due to helicopter crash.  The 
evidence of record appears to raise the issue of service 
connection for arthritis of the left shoulder.  As that issue 
has not been adjudicated by the RO, it is not properly before 
the Board; hence, it is referred to the RO for appropriate 
action.




FINDING OF FACT

There is no competent evidence of a link between a current 
low back disability and service; nor is there x-ray evidence 
of arthritis of the lumbar spine within the first post-
service year.


CONCLUSION OF LAW

The criteria for service connection for a low back 
disability, to include arthritis of the lumbar spine, are not 
met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).
 
Through the April 2004 statement of the case (SOC), the June 
2005 supplemental SOC (SSOC), and the July 2001 and May 2004 
letters, the RO notified the veteran of elements of service 
connection and the evidence needed to establish each element.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claim.

VA's July 2001 and May 2004 letters notified the veteran of 
what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, medical 
records, if he gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  The letters requested that he provide the names 
and addresses of medical providers, the time frame covered by 
the records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The July 2001 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  His claim was 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo a VA examination in 
connection with the claim on appeal, a report of which is of 
record.  While the veteran did not submit any treatment 
records from his private physician as indicated during the 
September 2005 hearing, it appears that VA already had 
obtained those treatment records with the veteran's signed 
authorization for release, and associated those records with 
the claims file.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  He has also been 
afforded a necessary examination.

Because all pertinent records have been obtained; the veteran 
has been given notice of and opportunity to submit, evidence 
needed to substantiate the claim; and he has been afforded 
all needed examinations; further assistance would not be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Service Connection

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. 3.307, 3.309 (2005).

Service medical records contain neither manifestations nor 
complaints, nor findings either of a back disability, or of 
any injury or trauma involving the veteran's spine.  The 
veteran has, however, testified that he injured his back 
during a helicopter crash in combat-support missions in 
Vietnam.  He also testified that he did not seek medical 
treatment at the time.  His service personnel records 
document the veteran's participation in aerial flights as a 
door gunner, serving with Helicopter Attack (Light) Squadron 
Three, during missions in support of combat operations.  He 
also was awarded an Air Medal.

Here, the evidence supports a finding that the veteran 
participated in combat operations.  As a combat veteran, his 
statements of hurting his back in a helicopter crash under 
combat conditions are accepted as correct in the absence of 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  Likewise, 
the incident is consistent with the circumstances, 
conditions, and hardships of service as a door gunner under 
combat conditions in Vietnam.  38 C.F.R. § 3.303.  Thus, the 
Board finds the veteran's testimony of hurting his back in a 
helicopter crash in service to be credible.  

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  

Competent evidence of a current disability and of a nexus 
between service and a current disability is still required to 
establish service connection under § 1154.  Wade v. West, 11 
Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The private post-service medical records first show treatment 
for pain in the low back region in October 2000.  At that 
time, the veteran reported low back pain of a few weeks' 
duration, after being kicked.  Records also show that the 
veteran reported low back pain of one week's duration in June 
2003.  He took medications and underwent physical therapy, 
resulting in significant improvement.  Records, dated in 
December 2003, show an assessment of back pain, lumbar spine, 
suspect secondary to strain/inflammatory process, following a 
motor vehicle accidence when he was hit by a car.

The report of a January 2002 VA examination includes findings 
of mild scoliosis and early anterior marginal lipping, as 
documented by x-rays.

There is no evidence of arthritis within one year after 
service.  Therefore, service connection is not warranted for 
such on a presumptive basis.  38 U.S.C.A. § 1112, 1113; 
38 C.F.R. § 3.307, 3.309.

At the time of VA examination in January 2002, the veteran 
reported having persistent back trouble ever since the 
helicopter crash in service.  The examiner found no evidence 
of any back injury in service and, thus, essentially ruled 
out any medical relationship between the veteran's service 
and his current mild scoliosis.

There is, thus, no competent evidence linking the veteran's 
current low back disability with service.  The veteran has 
not clearly reported a continuity of symptomatology, but even 
if he had, such a report would be outweighed by the long 
period of time between service and the initial findings of a 
back disability, and the fact that no competent medical 
opinion establishes any nexus.

Because the competent evidence does not link a currently 
shown disability to service, the weight of the evidence is 
against the claim.  As the weight of the competent evidence 
is against the claim, the doctrine of reasonable doubt is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 




ORDER

Service connection for a low back disability, to include 
arthritis of the lumbar spine, is denied.



____________________________________________
N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


